a. f, é. Case 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 1 of 6

 

Pro.Se 1

   

Rev. 12/16) Complaint for a Civil Case

  

UNITED STATES DISTRICT COURT
for the

hha fe District of Fess. LS vlireiia

Civil Division

 

 

 

) Case No.
Z, fo) - ) (to be filled in by the Clerk’s Office)
lb th bia Z feud. )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. wae
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) bs Yes [Ino
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
=V= )
I ERA A a) aM
bedrel ar ZZ CHA. PGs Att eays, A ) SCRAN
Defendant(s) ) AP R 6 & 4
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )
with the full list of names.) Per

 

 

 

 

 

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed. ,
Name flak tan Cre
Street Address 209 testiz, How Trice 2 POBox 1000
City nd County Utrdale: Clem Lell
State and Zip Code Fewnsylireuta. 166. 48
Telephone Number : Li, g
E-mail Address Wf

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fknown). Attach additional pages if needed.

Page 1 of 5
Case 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 2 of 6

     

Pro Se 1 (Rev. 12/16) Complaint fora Civil Case

  

 

Defendant No. 1

 

 

 

 

 

Name

Job or Title (if known) ZG re ctor

Street Address Le Cc. Met ire Makita
City and County a leh ete! Gory | Vp vik
State and Zip Code Lew York. 100 oof
Telephone Number ALP? id

 

E-mail Address (if known) LAA

 

Defendant No. 2

 

 

 

 

 

Name

Job or Title (if known) psy ¢ [ ‘etry st

Street Address L C, VAL tt 5 Wes Lf fools
City and County WMawk th, Ds» “de ii Yok
State and Zip Code Mew York, lbOo00 1
Telephone Number Ly if fi

 

E-mail Address (if known) LS, /. f)

 

Defendant No. 3

 

 

 

 

 

Name

Job or Title (known) Tumete ( (collate) Wh, Mevaley Q) 6CY
Street Address E C, Meteo Math “AA, “£3

City and County Miywhitine” ow York

State and Zip Code bev. Vork, 12000)

Telephone Number f/ Vi

 

E-mail Address (if known) AA! iQ

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 3 of 6

Pro Se 1 (Rev: 12/16) Complaint for a Civil Case

   

Th Basis for Jurisdiction

Federal courts are courts of limited Jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Ex]Federal question

 

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

, e. / ; . f £f @ f. j
ey tere ped erfolePioo of % d, A Z 1.1%, i geltal, of. Le out Gg f State.

The OL SPILT ay 6 6 foe ey of befor of Avervce, FICO MMSE CREO a
Sti o yed Commoieid 0eChIy Mad ), Poets, O CLs hived tor Torts, Malicisy » Bt aS 1 malty Cos
Fok TRY Walker, Cry ef end Ouoscdl hig shmets, Malpettice, Crimivad Lu ors
Ed a4 ent Sou dite, Uder li re 55. Ll gel 5, EACME, ferscediosd, fro Secat jouw:
B. If the Basis for Jurisdiction Is Diversity of Citizenship .

1. The Plaintiffs)

a. If the plaintiff is an individual
ae / bm pee wes
The plaintiff, (name) fk rbAL A Lore Zz bY-2S9 C > 1S a citizen of the
if tf 1 af
State of (name) fo APS y i, rt Aj Og A Séte te AL 7s ho

b. If the plaintiff is a corporation
The plaintiff, (name) Lied . , is incorporated
under the laws of the State of (name) A“ of ,

 

 

and has its principal place of business in the State of (name)
a / Z
Ab ip

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff) a

2. The Defendant(s)

 

a. Ifthe defendant is an individual
The defendant, (name) fe tern, ie verde at , 1s a citizen of
the State of (name) Pens, loecgyp al Lew o£ . Orisa citizen of

 

(foreign nation) AS Via

Page 3 of 5
 

HL.

IV.

Case 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case =

  

 

b. If the defendant is a corporation
The defendant, (name) Lf CA , Meck, tts “why, , is incorporated under
the laws of the State of (name) {Jovy Uk fu sihere Lin , and has its

 

principal place of business in the State of (name) AZ oy Vy r £

e

 

2

Or is incorporated under the laws of (foreign nation) Lite

 

and has its principal place of business in (name) 5, ,, bhy du, Des Alopyed., T 0 wal

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
. . . Pp
stake-is more than $75,000, not counting interest and costs of court, because (explain): ,, ead
/ : 7 / gs ee ph LIT
Duly SP iSiv oscrg Los LYAL, Gere WAS as They aa den. t
haschtheen Fesolrad OMe, Aq same Sort Aére, Lou OW ULgheey les tT &

Oxtulible te stinosy th USE 6 Pirvy werne by didfeseSp ot A Pheres® Hone,

 

Statement of Claim de a, L -.

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and Pan TE eH Ty, each claim in a separate paragraph. Attach additional pages if needed. - 46. ie Ab ah

Gor PEI GO 1 Fried Td b6 66K ing Nek bs E bry shed mg Reeth fpr fb MOGs KEE
ey nye aut tli sted me iu fhe bir Leora he bitd rae, #4 ob Aion oftotme, act told Cor atte
éatet ott °

9 ly bs ¥ chiodtei sf was called uble £ waited m hedrced. Fhe first fhieg At cane oh

Lof FY ‘ f wile . . a Tose d pe - a ;
4 P mols th, in & F “Op ov feel lke kihlic yee elt Moi: Je Lf Jeapged, oe. Aik f pereh
he {stked me up trees fetre At Bitver LAs eer ede PAE BL) LICE My EVER oy if — r
be rate F390 b Courtesy rout, FE belymre. Fee tyes Us Lvdudbiow of taats Beshissy,

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money dagen Lowold lke UL « s helic€ ts he retro alive, ere Thos ‘y td?
p@ONS Vy € 7 € Crines KALI Db St PLL EE Wey e ho tug er fbaes fe 7 lieth gr froug ht,

bw oul. J / (ke ee repr rs sad, ak) Megslyrart or, Aigo tebe Ss cube Lice ot § wo
frome Mivimuar of £2 Co CHIT EL, Va sreded Lor Li) vebSer Rhiul 6 provrsect

i

fe

/ Ny / poy
GL EXCUSE Wet it Says l ot ely ot if wes SO Mouks from ‘Sy Apgect M/s Kgoaek
FES IBN FE Arough § YP Se Zle Feme ie) & Iiabo et Ades bo, Gail with ores, By
fi 0 dry wif Crim es he (he CO riteed fe wierels Hae Ws 2 eke O PY. <P vase 4 of 5
A sheaf y Fe eral Gur isictige esd Detate er, Tecth fotted vith eit s,
i

tA Aes
Pro Se I

¢ fase 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 5 of 6

         

 

Rev. 12/16) Complaint for a Civil Case : ; _— _ : eens
a Fraser Frias uth, Lid kill ous fren’, Sef to [oecce Wop PAT gaat poom sin.
Ra ered fey id wh de ” wr ; t ee boa) fk EA ext ‘6. Se ohely aw 4 Broke oY MGS SES 34s “ sex v¢ Oe ie
, “ih seetth Fo ros #, fro eA TO beiryotent AE. srl id
keto eh Tait Sewicdit.os Epiled, it ikke

   

Gt fhe Ars
Ch ; 4 dy f you é ot the laoreet? Erirusted sett he
€. f # . eos ft
ethe th A bAew Le lomnis$i9r ood Sexton GN . _

e, a gh 7 f i ‘ te feck
rg Phe XE Coton or in Tio" For Payre yA S of: evitire, Jesonived, Vomivel Counvt Hie
“| AK . 5 4 7 oy / A ay i i
pplas ats setleriivys Led the fifemst é f fi Ae Ded le lucd er( Lum che a AJ 24S Dork ass
NE JID Er Werle MIWA GR, Ue etn Feeenny Case. rit ties). BOSC Lehkeritesces)
ge be ek ovey Zien) ° . sre Uvrs a2 3}, F OSCE RI TORE 3 fy
v. Calle ei SOG EDINA BAe ed SOS

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3 4,7, ehh 2020
f

f f Z a ,
Signature of Plaintiff bikecha Co

Printed Name of Plaintiff bo v2. i r A tm A V-2 S557
I

 

B. For Attorneys

Date of signing:

Signature of Attorney *, .
Printed Name of Attorney NY Wa

Bar Number Ne

Name of Law Firm a _~

Street Address oe \

State and Zip Code a x
Telephone Number on \
E-mail Address a N

 

 

 

 

 

 

Page 5 of 5
Case 1:20-cv-00572-MWB Document1 Filed 04/06/20 Page 6 of 6

Alecen loz V yd 8 55 ce
SCL. Hovtedele
204 Lestrh fio Dr.

Hout edele, PA 166 if 1000.

 

 
 
  

 

 

 

 

 

 
